LyoN, J.
The assessment in question in this action was held, in Schettler v. The City of Fort Howard, 43 Wis., 48, insufficient to support a valid tax. It was .so held on the testimony of the assessor (who was the sole witness in this case), that he made the assessment on the basis of one-third the real value of the property assessed. In the present case he testified substantially the same, but finally said that, had all the property in the city been thrown on the market on the day of the assessment, he thought it would not have brought in *521cash more than the sums at which it was assessed. From that standpoint, he testified that he assessed the property at its full value.
This is not the rule of the statute. The assessor was not required or permitted to speculate upon what a given parcel of land would sell for at a sale on the same day of all the real estate in the city, but to ascertain the full value or price, according to his best judgment, which could ordinarily be obtained for each parcel at private sale, and which he believed the owner would accept for it, if he desired to sell. The case was decided before the enactment of ch. 334, Laws of 1S78, and is ruled by the judgment in Schettler v. The City of Fort Howard. It is entirely unnecessary, therefore, to discuss any question involved in the case.
An earnest appeal was made to the court by the learned counsel for the city, to overrule the case of Schettler v. Fort Howard. That case was decided on the authority of Hersey v. The Board of Supervisors of Barron County, 37 Wis., 75, and Marsh v. The Board of Supervisors of Clark County, 42 id., 502; and the decision was followed at the same term in Goff v. The Board of Supervisors of Outagamie County, 43 id., 55. These cases were carefully considered, and we think were correctly decided. The reasons why we cannot overrule them, and thus give the sanction of this court to perjury and inexcusable disregard of official duty, are sufficiently stated by the chief justice in Schettler v. Fort Howard.
2. A motion has been submitted by the appellant, for a reversal of the judgment under Rule 17 of this court, for the reason that he was not served with the brief of the opposite counsel eight days before the cause was called for argument, as required by Rule 14. The motion must be denied. When the cause was called for argument, it was duly submitted on behalf of the respondent, and hence no cause exists for a summary reversal under Rule 17.
By the Court. — The judgment of the circuit court is affirmed.